Dismissed and Memorandum Opinion filed August 4, 2016.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-01027-CR

                      WALTER PICKERING, Appellant

                                           V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 184th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1436682

                 MEMORANDUM                     OPINION


      Appellant entered a plea of guilty to murder. Appellant and the State agreed
that appellant’s punishment would not exceed confinement in prison for more than
45 years. In accordance with the terms of this agreement with the State, the trial
court sentenced appellant to confinement for 35 years in the Institutional Division
of the Texas Department of Criminal Justice. Appellant filed a timely, written
notice of appeal. We dismiss the appeal.
      An agreement that places a cap on punishment is a plea bargain for purposes
of Texas Rule of Appellate Procedure 25.2(a)(2). Shankle v. State, 119 S.W.3d
808, 813 (Tex. Crim. App. 2003). The trial court entered a certification of the
defendant’s right to appeal in which the court certified that this is a plea-bargain
case, and the defendant has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The
trial court’s certification is included in the record on appeal. See Tex. R. App. P.
25.2(d). The record supports the trial court’s certification. See Dears v. State, 154
S.W.3d 610, 615 (Tex. Crim. App. 2005).

      Because appellant’s plea was made pursuant to a plea bargain, he may
appeal only matters raised by a written pretrial motion or with the trial court’s
permission. See Tex. R. App. P. 25.2(a)(2). Appellant does not challenge any
pretrial rulings or purport to have permission to appeal.

      Accordingly, we dismiss the appeal.


                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices McCally and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2